Name: 93/348/EEC: Commission Decision of 17 March 1993 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural structures and production;  Europe;  marketing
 Date Published: 1993-06-12

 Avis juridique important|31993D034893/348/EEC: Commission Decision of 17 March 1993 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic) Official Journal L 142 , 12/06/1993 P. 0061 - 0062COMMISSION DECISION of 17 March 1993 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic)(93/348/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), and in particular Article 5 (2) thereof, Whereas the Portuguese authorities notified to the Commission on 19 January 1993 their intention to extend to non-members the rules adopted by the producers' organization Apropesca; Whereas the rules notified are in accordance with Community law and in particular with the relevant provisions of Council Regulation (EEC) No 3759/92 and of Commission Regulation (EEC) No 3190/82 of 29 November establishing the procedures for implementing the extension to non-members of certain rules adopted by producers' organizations in the fishery products sector (2); whereas these rules may therefore be made obligatory, HAS ADOPTED THIS DECISION: Article 1 The rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector may be made obligatory for non-members of that organization. These rules are listed in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Portugal. Done at Brussels, 17 March 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 338, 30. 11. 1982, p. 11. ANNEX 1. Title Extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector. 2. Producers' organization responsible Apropesca - small-scale fishermen's organization, Rue da AssunÃ §ao 88, 4490 Povoa do Varzim, Portugal. 3. Zone affected by the measure Ports of Matosinhos and Douro. 4. Period of application of the measure 1 January 1993 to 31 December 1993. 5. Production and marketing rules Species: clam; Production: - a maximum number of catches per boat per trip is fixed in accordance with the existing rules and decisions, where appropriate, of Apropesca, - a maximum working period from Monday to Friday is applicable for clam fishing (weekends and public holidays to be excluded). Landing schedule to be fixed where appropriate; Marketing: - established sizes: - size 1: > 4,5 cm, - size 2: from 2,5 cm to 4,5 cm, - freshness category: extra A only, - withdrawal price fixed at: size 1: ESC 140/kg - withdrawal price fixed at: size 2: ESC 100/kg.